DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
WO2015004213A1 (Bossche)
US20060145062A1 (Boehlau)
US 20130101176 A1 (Park)
US 20180203099 A1 (Kiehn)
US 8724097 B2
US 9048609 B2

Claim Objection (Allowable Subject Matter)
Claims 11 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claim 11/23 is that it’s additional limitations in the context of other limitations in the claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. While Bossche, Boehlau and Park teaches delay but the failed to teach the specific claim language.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 & 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention. The variables L(restrict) or theta(divergence) are not defined in the claim. Based on examiner best understanding, it is assumed that separation exist among emitters so that they do not overlap.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 13-14, 17-21 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche in view of Boehlau.

Regarding Claim 1 Bossche teaches a method for remote sensing by means of a plurality of nsrc > 1 independent emitters [(“more radiation sources” page 13 lines 4-5, 17-18)]  and at least one detector [(page 13 lines 10-11)] , comprising: 
" setting a target time unit integration time tp; [(“frame time” in page 21, 18-19 and 29)] 
" translating said time unit integration time into a reduced time 'tp and its corresponding power increase factor ŋ-1; [(“pulse time” and corresponding pulse width page 21 lines 12-17 and 23-27; please note pulse width corresponds to power factor { page 20 lines 29-31})] 
waiting for a given offset duration toffsetk; [(page 17, lines 8-12 time window is dependent on object range)] 
activating both the laser emitter k, with a power output corrected by ŋ-1 , and the detector for a duration of Ʈp; [(page 21 lines 17-19 and 28-30 and page 20 lines 29-31)] 
 deactivating said emitter k and detector after duration ' Ʈp; [(page 17 lines 3-12 then page 20 lines 29-31 with page 21 lines 12-30)] 
 flagging emitter k to be kept off for the subsequent duration toff =tp - Ʈp.  [(page 17 lines 3-12 then page 20 lines 29-31 with page 21 lines 12-30)] 

Bossche does not explicitly show repeating for every emitter k of said plurality of nsrc emitters the steps

However, in the same/related field of endeavor, Boehlau teaches repeating for every emitter k of said plurality of nsrc emitters the steps of activating and offsetting time [(para 23, 25, 39-40)] ,  similar to the instant application, this is also done for safety of eyes[(para 9-10)] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because to enhance safety and accuracy  [(Boehlau para 9-10)]   

 

Bossche additionally teaches with respect to claim 2 (Original). A method according to claim 1 in which said target integration time unit tp results from a target frame rate [(page 21, lines 18-19, 29-30)] .  

Bossche in view of Boehlau additionally teaches with respect to claim 5 (Currently Amended). A method according to "claim 1 wherein the independence of the plurality of emitters is given by their geometrical arrangement around the detector such that their minimum distance from each other is at least x =2 L(restfc) tan(Odivergende2).  [(Boehlau Fig.2; transmitter 33)] 

Bossche in view of Boehlau additionally teaches with respect to claim 6 (Currently Amended). A method according to claim 1 wherein the translation of said time unit integration time tp into a reduced time 'tp is obtained by means of a look-up-table (LUT) listing pre-calculated values. [(Bossche page 21 lines 17-19 and 28-30 and page 20 lines 29-31; examiner takes official notice that using LUT is well known. LUT is one of many common ways to access data, and does not patentably distinct from the cited prior art )] 
  

Bossche in view of Boehlau additionally teaches with respect to claim 7 (Currently Amended). A method according to claim 1 wherein the translation of said time unit integration time tp into a reduced time 'tp is obtained by calculating it continuously according to the time domain and/or the spectral region [(Bossche page 21 lines 12 to page 22 lines 15] .  

Bossche in view of Boehlau additionally teaches with respect to claim 8 (Currently Amended). A method according to claim 1 wherein the translation of said time unit integration time into a reduced time 'tp is obtained by providing coarse steps from a look-up-table (LUT) listing pre-calculated values and by calculating interpolated value  [(Bossche page 21 lines 17-19 and 28-30 and page 20 lines 29-31; examiner takes official notice that using LUT is well known. LUT is one of many common ways to access data, and does not patentably distinct from the cited prior art )] 
  

Bossche in view of Boehlau additionally teaches with respect to claim 9 (Currently Amended). A method according to claim 1 wherein it operates in a continuous acquisition mode set up to acquire frames of tp integration time each in order to obtain a frame rate l/ tp.  [(Bossche page 21 lines 17-19 and 28-30 and page 20 lines 29-31; the acusition is continuous page 21 lines 12-30)] 

Regarding claims 13-14, 17-21: Please see the analysis of claims 1-2, 5-9 and see the structures provided in Bossche and Boehlau

Bossche in view of Boehlau additionally teaches with respect to claim 25 (Currently Amended). A device according to claim 22 wherein it further comprises an external device sending said trigger signal.  [(Bossche page 25 describes different scenario/causes that set to activate/trigger the operation)]  

Bossche in view of Boehlau additionally teaches with respect to claim 26 (Currently Amended). A device according to claim 25 wherein said external device is a screen, a projector, a computer, or a server. [(Bossche page 25 describes different scenario/causes that set to activate/trigger the operation)]  


Claims 3-4 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche in view of Boehlau in view of Park.

Regarding Claims 3 & 15 Bossche in view of Boehlau does not explicitly show that during the off-time toff =tp - 'tp communication is exchanged with an external device.

However, in the same/related field of endeavor, Park teaches during the off-time toff =tp - 'tp communication is exchanged with an external device [(Park readout time, Fig.5 para 85-87)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would be predictable without changing their respective functionality.

Park additionally teaches with respect to claims  4 & 16. A method according to claim 3 wherein said communication updates configurations.  [(Park readout time, Fig.5 para 92-103)]  


Claims 10, 12, 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bossche in view of Boehlau in view of Kiehn.

Regarding Claims10 & 22 While Bossche teaches different triggering scenario or causes [(Bossche page 25)]  Bossche in view of Boehlau does not explicitly show wherein it operates in such a way that it acquires a single acquisition following a trigger signal and then waits for a subsequent trigger signal

However, in the same/related field of endeavor, Kiehn teaches it acquires a single acquisition following a trigger signal and then waits for a subsequent trigger signal.  [(Bossche page 25; Kiehn Fig.2 and para 32)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would be predictable without changing their respective functionality and improves synchronization flexibilities.


Kiehn additionally teaches with respect to claims 12 & 24 (Currently Amended). A method according to claim 10 wherein, if the trigger signal arrives during the idle mode duration toff, said trigger signal is ignored or delayed until said duration has timed out.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/493,008. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are obvious over the copending claims. For instant the copending claim 1 teaches the instant claim 1 except instead of claiming “repeating for every emitter” it is claiming performing the steps for two laser emitters, which is at least similar/obvious. Instant dependent claims are obvious variations of the dependent copending claims or combinations thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426